UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-136448 333-128160-01 33-99736-01 333-3526-01 333-39365-01 333-61394-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-18122494 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 1 TANGER PROPERTIES LIMITED PARTNERSHIP Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of June 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three and six months ended June 30, 2008 and 2007 4 Consolidated Statements of Cash Flows - for the six months ended June 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 30 Part II. Other Information Item 1.Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6.Exhibits 31 Signatures 32 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) June 30, December31, 2008 2007 ASSETS: Rental property Land $ 130,077 $ 130,075 Buildings, improvements and fixtures 1,130,536 1,104,459 Construction in progress 90,430 52,603 1,351,043 1,287,137 Accumulated depreciation (333,995 ) (312,638 ) Rental property, net 1,017,048 974,499 Cash and cash equivalents 1,074 2,393 Investments in unconsolidated joint ventures 11,667 10,695 Deferred charges, net 41,821 44,804 Other assets 27,802 27,587 Total assets $ 1,099,412 $ 1,059,978 LIABILITIES AND PARTNERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $721 and $759, respectively) $ 398,779 $ 498,741 Unsecured term loan 235,000 Mortgages payable (including a debt premium of $0 and $1,046, respectively) 173,724 Unsecured lines of credit 128,300 33,880 762,079 706,345 Construction trade payables 28,393 23,813 Accounts payable and accrued expenses 34,523 46,883 Total liabilities 824,995 777,041 Commitments Partners’ equity General partner (145 ) 24 Limited partners’ 273,682 290,430 Accumulated other comprehensive income (loss) 880 (7,517 ) Total partners’ equity 274,417 282,937 Total liabilities and partners’ equity $ 1,099,412 $ 1,059,978 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit data) (Unaudited) Three months ended Six months ended June30, June30, 2008 2007 2008 2007 Revenues Base rentals $ 38,623 $ 36,318 $ 75,855 $ 71,407 Percentage rentals 1,120 1,662 2,298 3,129 Expense reimbursements 15,692 15,764 33,170 30,777 Other income 1,570 1,590 2,958 3,088 Total revenues 57,005 55,334 114,281 108,401 Expenses Property operating 17,525 17,822 36,744 34,735 General and administrative 5,677 4,903 10,948 9,180 Depreciation and amortization 14,690 15,490 30,273 33,929 Total expenses 37,892 38,215 77,965 77,844 Operating income 19,113 17,119 36,316 30,557 Interest expense 9,496 10,072 19,044 20,128 Loss on settlement of US treasury rate locks 8,910 8,910 Income before equity in earnings of unconsolidated joint ventures and discontinued operations 707 7,047 8,362 10,429 Equity in earnings of unconsolidated joint ventures 558 334 952 569 Income from continuing operations 1,265 7,381 9,314 10,998 Discontinued operations 31 65 Net income 1,265 7,412 9,314 11,063 Preferred share distributions (1,407 ) (1,407 ) (2,813 ) (2,813 ) Net income (loss) available to common unitholders (142 ) 6,005 6,501 8,250 Income (loss) available to limited partners (141 ) 5,956 6,448 8,183 Income (loss) available to general partner $ (1 ) $ 49 $ 53 $ 67 Basic earnings per common unit Income (loss) from continuing operations $ (.01 ) $ .32 $ .35 $ .44 Net income (loss) $ (.01 ) $ .33 $ .35 $ .45 Diluted earnings per common unit Income (loss) from continuing operations $ (.01 ) $ .32 $ .35 $ .44 Net income (loss) $ (.01 ) $ .32 $ .35 $ .44 Distributions paid per common unit $ .76 $ .72 $ 1.48 $ 1.40 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2008 2007 OPERATING ACTIVITIES Net income $ 9,314 $ 11,063 Adjustments to reconcile net income to net cash provided by operating activities: Loss on settlement of US treasury rate locks 8,910 Depreciation and amortization (including discontinued operations) 30,273 34,026 Amortization of deferred financing costs 750 835 Equity in earnings of unconsolidated joint ventures (952 ) (569 ) Compensation expense related to restricted shares and options granted 2,620 1,889 Amortization of debt premiums and discount, net (1,144 ) (1,274 ) Distributions received from unconsolidated joint ventures 1,770 1,250 Net accretion of market rent rate adjustment (93 ) (600 ) Straight-line base rent adjustment (1,874 ) (1,553 ) Increase (decrease) due to changes in: Other assets 1,016 (6,647 ) Accounts payable and accrued expenses (14,353 ) 4,480 Net cash provided by operating activities 36,237 42,900 INVESTING ACTIVITIES Additions to rental property (61,571 ) (29,316 ) Additions to investments in unconsolidated joint ventures (1,527 ) Additions to deferred lease costs (2,106 ) (1,490 ) Net cash used in investing activities (65,204 ) (30,806 ) FINANCING ACTIVITIES Cash distributions paid (30,568 ) (28,867 ) Proceeds from debt issuances 600,120 23,900 Repayments of debt (543,378 ) (17,880 ) Proceeds from tax incremental financing 1,837 1,926 Additions to deferred financing costs (2,081 ) (1 ) Proceeds from exercise of options 1,718 1,637 Net cash provided by (used in) financing activities 27,648 (19,285 ) Net decrease in cash and cash equivalents (1,324 ) (7,191 ) Cash and cash equivalents, beginning of period 2,393 8,413 Cash and cash equivalents, end of period $ 1,074 $ 1,222 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Properties Limited Partnership and subsidiaries, a North Carolina limited partnership, focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.We are one of the largest owners and operators of factory outlet centers in the United States.As of June 30, 2008, we owned and operated 29 outlet centers with a total gross leasable area of approximately 8.5 million square feet.These factory outlet centers were 96% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leasable area of approximately 667,000 square feet, We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the units of partnership interest issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family through ownership of the Tanger Family Limited Partnership.Stanley K. Tanger, the Company’s Chairman of the Board and Chief Executive Officer, is the sole general partner of Tanger Family Limited Partnership.Unless the context indicates otherwise, the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries and the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries.The terms “we”, “our” and “us” refer to the Operating Partnership or the Operating Partnership and the Company together, as the text requires. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2007.The December 31, 2007 balance sheet data was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. The accompanying unaudited consolidated financial statements include our accounts and our wholly-owned subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair statement of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 3. Development of Rental Properties Washington County, Pennsylvania During the second quarter of 2008, we continued the development, construction and leasing of our site located south of Pittsburgh, Pennsylvania in Washington County.We currently expect the grand opening of the first phase of the outlet center to be August 29, 2008.Tenants in the center will include Nike, Gap, Old Navy, Banana Republic, Coach and others.The first phase of the center will contain approximately 370,000 square feet. Expansions at Existing Centers During the second quarter of 2008, we completed our expansion at the center located in Barstow, California.As of June 30, 2008, the center contained a total of approximately 171,000 square feet, including 62,000 square feet of newly opened expansion space. Commitments to complete construction of the Washington County development, along with renovations at centers in Myrtle Beach Hwy 501, South Carolina; Gonzales, Louisiana and Foley, Alabama and other capital expenditure requirements amounted to approximately $32.5 million at June 30, 2008.Commitments for construction represent only those costs contractually required to be paid by us. Interest costs capitalized during the three months ended June 30, 2008 and 2007 amounted to $557,000 and $300,000, respectively, and for the six months ended June 30, 2008 and 2007 amounted to $1.1 million and $554,000, respectively. 4. Investments in Unconsolidated Real Estate Joint Ventures Our investments in unconsolidated real estate joint ventures as of June 30, 2008 and December 31, 2007 aggregated $11.7 million and $10.7 million, respectively.We have evaluated the accounting treatment for each of the joint ventures under the guidance of FIN 46R, “Consolidation of Variable Interest Entities (Revised December 2003)”, and have concluded based on the current facts and circumstances that the equity method of accounting should be used to account for the individual joint ventures.We are members of the following unconsolidated real estate joint ventures: Joint Venture Our Ownership % Carrying Value as of June 30, 2008 (in millions) Carrying Value as of December 31, 2007 (in millions) Project Location Myrtle Beach Hwy 17 50% $0.5 $0.9 Myrtle Beach, South Carolina Wisconsin Dells 50% $5.5 $6.0 Wisconsin Dells, Wisconsin Deer Park 33% $5.7 $3.8 Deer Park, New York 7 Our Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures are not considered variable interest entities.Our Deer Park joint venture is considered a variable interest entity but we are not considered the primary beneficiary.These investments are recorded initially at cost and subsequently adjusted for our equity in the venture’s net income (loss) and cash contributions and distributions.Our investments in real estate joint ventures are reduced by 50% of the profits earned for leasing and development services we provided to the Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures.The following management, leasing and marketing fees were recognized from services provided to Myrtle Beach Hwy 17 and Wisconsin Dells (in thousands): Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Fee: Management and leasing $264 $134 $492 $279 Marketing 31 28 65 57 Total Fees $295 $162 $557 $ 336 Our carrying value of investments in unconsolidated joint ventures differs from our share of the assets reported in the “Summary Balance Sheets – Unconsolidated Joint Ventures” shown below due to adjustments to the book basis, including intercompany profits on sales of services that are capitalized by the unconsolidated joint ventures. The differences in basis are amortized over the various useful lives of the related assets. Deer Park In October 2003, we established the Deer Park joint venture to develop and own a center in Deer Park, New York. Construction has begun on the initial phase that will contain approximately 682,000 square feet including a 32,000 square foot Neiman Marcus Last Call store, which will be the first and only one on Long Island. Other tenants will include Anne Klein, Banana Republic, BCBG, Christmas Tree Shops, Eddie Bauer, Reebok, New York Sports Club and others.Regal Cinemas has also leased 71,000 square feet for a 16-screen Cineplex, one of the few state of the art cineplexes on Long Island.We currently expect to have a grand opening celebration on October 23, 2008.Upon completion of the project, the shopping center will contain over 800,000 square feet. In June 2008, we made additional capital contributions of $1.5 million to Deer Park.
